IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46115

STATE OF IDAHO,                                )
                                               )   Filed: January 11, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
CHARLES KENNETH FIRMAGE,                       )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel Hoagland, District Judge.

       Judgment of conviction and aggregate, unified sentence of thirty years, with a
       minimum period of confinement of twelve, for three counts of sexual exploitation
       of a child, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth Ann Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Charles Kenneth Firmage pled guilty to three counts of sexual exploitation of a child.
Idaho Code § 18-1501. The district court sentenced Firmage to an aggregate, unified sentence of
thirty years with twelve years determinate. Firmage appeals asserting that the district court
abused its discretion by imposing an excessive sentence.
       Mindful that Firmage received the sentence he asked for, Firmage asserts that the district
court erred by imposing an excessive sentence. The doctrine of invited error applies to estop a
party from asserting an error when his or her own conduct induces the commission of the error.


                                               1
State v. Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App. 1993). One may not
complain of errors one has consented to or acquiesced in. State v. Caudill, 109 Idaho 222, 226,
706 P.2d 456, 460 (1985); State v. Lee, 131 Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App.
1998). In short, invited errors are not reversible. State v. Gittins, 129 Idaho 54, 58, 921 P.2d
754, 758 (Ct. App. 1996). This doctrine applies to sentencing decisions as well as rulings made
during trial. State v. Griffith, 110 Idaho 613, 614, 716 P.2d 1385, 1386 (Ct. App. 1986).
       Therefore, because Firmage received the sentence he requested, he may not complain that
the district court abused its discretion. Accordingly, Firmage’s judgment of conviction and
sentence is affirmed.




                                                2